DECISION
PER CURIAM:
[ 1 Juan Aguilar appeals his convictions on two counts of forcible sex abuse after a no contest plea. This is before the court on its own motion for summary disposition based on lack of jurisdiction due to an untimely filed notice of appeal.
T2 A notice of appeal must be filed within thirty days after the entry of the order appealed. See Utah R.App. P. 4(a). In a criminal case, the sentence constitutes the final order. See State v. Bowers, 2002 UT 100, ¶ 4, 57 P.3d 1065. The timely filing of a notice of appeal is jurisdictional. See id. If a notice of appeal is not timely filed, this court lacks jurisdiction and must dismiss the appeal. See id.
T3 Aguilar was sentenced in September 2010. He filed his notice of appeal in September 2011, well beyond the thirty-day time period in which to file a notice of appeal. Because his notice of appeal is untimely, this court lacks jurisdiction over his appeal. See id.
1 4 Dismissed.